Exhibit 99.1 NEWS RELEASE Celanese Corporation Declares Common Share Dividend DALLAS, January 6, 2011 – Celanese Corporation (NYSE:CE), a global technology and specialty materials company, today declared a quarterly dividend of $0.05 per share on its common stock, payable on February 1, 2011. The dividend is payable for the period beginning November 2, 2010 and ending on and including January 31, 2011 to owners of record as of January 18, 2011. Contacts: Investor Relations Media Andy Green W. Travis Jacobsen Phone: +1 Phone: +1 Telefax: +1 Telefax: +1 Andy.Green@celanese.com William.Jacobsen@celanese.com About Celanese Celanese Corporation is a global technology leader in the production of specialty materials and chemical products which are used in most major industries and consumer applications. Our products, essential to everyday living, are manufactured in North America, Europe and Asia. Known for operational excellence, sustainability and premier safety performance, Celanese delivers value to customers around the globe with best-in-class technologies. Based in Dallas, Texas, the company employs approximately 7,400 employees worldwide and had 2009 net sales of $5.1 billion, with approximately 73% generated outside of North America. For more information about Celanese Corporation and its global product offerings, visit www.celanese.com.
